Citation Nr: 0318910	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
irritable bowel syndrome (IBS), gastroesophageal reflux 
disorder (GERD), and hiatal hernia.

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from February 1995 to March 
1996.

The issues on appeal arose from an August 1999 rating 
decision from the Boise, Idaho, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO, in pertinent 
part, denied entitlement to an evaluation in excess of 20 
percent for IBS/GERD and hiatal hernia, and a TDIU.  In March 
2000 the RO granted entitlement to an increased evaluation of 
30 percent for IBS/GERD with hiatal hernia.

This case was previously remanded by the Board of Veterans' 
Appeals (Board) in July 2001 for additional development of 
the evidence and consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In February 2003 the RO most recently affirmed the 
determinations previously entered.

The case is once more before the Board for appellate 
consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In June 2003, the veteran submitted a copy of a favorable 
administrative decision by the Social Security Administration 
(SSA) directly to the Board with waiver of initial RO review.  

In this regard, the Board notes that the CAVC has held in 
Collier v. Derwinski, 1 Vet.App. 413, 417 (1991), that an 
award of Social Security disability benefits based on an 
inability to maintain employment is pertinent and cannot be 
ignored.  Such a conclusion cannot be simply rejected in a VA 
claim for pension benefits.  Consequently, the medical 
evidence used in reaching that determination should be 
obtained and associated with the VA claims file.  

In Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992), this 
holding was applied to claims for a TDIU.  In the Murincsak 
case and Martin v. Brown, 4 Vet.App. 136, 140 (1993), the 
CAVC held that the VA's duty to assist extended not only to 
obtaining a copy of the SSA decision awarding or denying 
benefits, but also to obtaining the supporting medical 
records used in reaching such a determination.  

Also, in reviewing the record the Board notes that the issue 
of entitlement to an increased evaluation for IBS/GERD, and 
hiatal hernia remains unresolved, clinically.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board notes that 
following a VA gastrointestinal examination in May 2002, 
additional subsequently dated VA medical records were 
received revealing significant treatment for gastrointestinal 
symptoms including surgery for GERD in February 2003.  

Accordingly, additional development is necessary to obtain 
the postoperative VA treatment records and to afford the 
veteran a VA gastrointestinal examination to determine the 
current extent and degree of severity of service-connected 
IBS/GERD and hiatal hernia.  Id.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all VA and non-VA 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated 
him for service-connected IBS/GERD/hiatal 
hernia from approximately February 15, 
2003 to the present.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C. 
§ 5103A(b), (c)).

Regardless of the veteran's response, the 
RO should obtain the complete VA hospital 
and postoperative medical records 
regarding Nissen 
fundoplication/laparoscopy for treatment 
of service-connected IBS/GERD, and hiatal 
hernia in February 2003.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



3.  The RO should contact the SSA and 
request all medical records relied upon 
concerning the favorable grant of 
disability benefits on June 5, 2003.  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)).

5.  The RO should arrange for a VA 
special gastrointestinal examination of 
the veteran by a specialist in 
gastroenterology or other appropriate 
specialist including on a fee basis, if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected IBS/GERD/hiatal hernia.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies and 
examination(s) should be conducted.

The examiner should identify all of the 
veteran's manifestations of service-
connected IBS/GERD/hiatal hernia 
including the frequency of any 
gastrointestinal symptoms, abdominal 
pain, vomiting, hematemesis, melena, 
impairment of health, anemia, or material 
weight loss.  If the veteran has suffered 
weight loss, the examiner should note to 
what extent based on his predominant 
weight pattern.  

If a gastrointestinal disorder(s) other 
than service-connected IBS/GERD and 
hiatal hernia is or are found on 
examination, the examiner should offer an 
opinion as to whether such disorder is 
causally or etiologically related to 
service-connected IBS/GERD/hiatal hernia, 
and, if not so related, whether the 
veteran's service-connected IBS/GERD and 
hiatal hernia has any effect on the 
severity of any other gastrointestinal 
disorder(s). 

The examiner should express an opinion as 
to the overall degree of severity (mild, 
moderate, severe, or pronounced) of the 
veteran's service-connected 
gastrointestinal disabilities accompanied 
by a complete rationale.

The examiner should also be requested to 
express an opinion as to whether the 
service-connected IBS/GERD with hiatal 
hernia, rated as 30 percent; head trauma 
residuals with headache, rated as 50 
percent disabling; and convergence 
insufficiency, accommodative infacility, 
photophobia rated as 30 percent 
disabling, based on a review of the 
record, have rendered the veteran unable 
to obtain any form of substantially 
gainful employment.

6.  The RO should provide the veteran a 
VA social and industrial survey to 
determine his employability status in 
light of service-connected disabilities.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and any expressed opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above the RO should 
readjudicate the veteran's claims of 
entitlement to an increased evaluation 
for IBS/GERD and hiatal hernia and a 
TDIU.  The RO should document 
consideration of the applicability of the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).   

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for an increased evaluation 
including a TDIU.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection a claim for an increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


